          Entered on Docket September 11, 2018
                                                     Below is the Order of the Court.


1                                                     _______________________________
                                                      Marc Barreca
2                                                     U.S. Bankruptcy Judge
                                                      (Dated as of Entered on Docket date above)
3

4

5

6

7    ________________________________________________________________
8

9                        IN THE UNITED STATES BANKRUPTCY COURT
10
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

11
                                                            IN CHAPTER 13 PROCEEDING
     In re:                                                 NO. 18-12730-MLB
12
     PATRICK JAY LAKEY,
13
                                                            ORDER DENYING CONFIRMATION
14
                    Debtor(s).
15
              THIS MATTER came before the Court on the Chapter 13 Trustee’s Objection to
16
     Confirmation (ECF No. 24). Based on the agreement of the parties, it is
17
              ORDERED that:
18
              1)    Confirmation of the debtor's plan (ECF No. 12) is denied;
19
              2)    By September 21, 2018, the debtor shall file, note and properly serve a feasible
20
     amended plan. The debtor shall set the amended plan for hearing on the Court’s October 24, 2018
21
     calendar;
22
              3)    Section IX. of the debtor’s amended plan shall provide for a liquidation analysis
23
     figure of at least $337,273.70 and 2.37% interest on allowed unsecured claims;
24
              4)    By September 21, 2018, the debtor shall provide the Trustee with third party
25
     documentation (e.g, an appraisal) regarding the value of the debtor’s 1977 Landfall Sailboat;
26
              5)    By September 21, 2018, the debtor shall provide the Trustee with current
27
     documentation of all sources of the debtor’s income;
28


                                                                       Chapter 13 Trustee
      ORDER DENYING CONFIRMATION - 1                                600 University St. #1300
                                                                       Seattle, WA 98101
                                                                (206) 624-5124 FAX 624-5282
       Case 18-12730-MLB         Doc 30    Filed 09/11/18      Ent. 09/11/18 14:32:58 Pg. 1 of 3
1            6)        By September 21, 2018, the debtor shall:
2                      a)     Amend his Schedule D (Creditors Who Have Claims Secured by Property)
3    to include Colony Mountain Community Club Homeowners’ Association (HOA);
4                      b)     Provide notice of this bankruptcy proceeding to the HOA; and
5                      c)     File a proof of service that he has provided that notice to the HOA;
6            7)        By September 21, 2018, the debtor shall:
7                      a)     Amend his Schedule E / F (Creditors Who Have Unsecured Claims) to
8    include the Internal Revenue Service;
9                      b)     Provide notice of this bankruptcy proceeding to the Service; and
10                     c)     File a proof of service that he has provided that notice to the Service;
11           8)        By September 21, 2018, the debtor shall provide the Trustee with the following
12   documentation regarding the Donna M. Lakey Testamentary Trust:
13                     a)     A copy of the trust formation documents, including documents regarding
14   the debtor’s interest (if any) in the trust;
15                     b)     A list of assets of the trust and the value of those assets;
16           9)        By September 21, 2018, the debtor shall provide the Trustee with the following
17   documentation regarding the William Rex Rice Testamentary Trust:
18                     a)     A copy of the trust formation documents, including documents regarding
19   the debtor’s interest (if any) in the trust;
20                     b)     A list of assets of the trust and the value of those assets;
21           10)       By September 21, 2018, the debtor shall move for approval of his real estate broker
22   concerning the real property at 4168 Colony Mountain Drive, Bow, Washington. In filing his
23   motion, the debtor shall comply with Local Bankruptcy Rule 2014-1 (Employment of
24   Professionals);
25           11)       The debtor shall provide the Trustee with copies of the debtor’s year 2016 and year
26   2017 federal income tax returns once he files those tax returns with the Internal Revenue Service;
27           12)       The debtor shall appear at his continued meeting of creditors on September 26,
28   2018 at 1:00 pm;

                                                                           Chapter 13 Trustee
      ORDER DENYING CONFIRMATION - 2                                    600 University St. #1300
                                                                           Seattle, WA 98101
                                                                    (206) 624-5124 FAX 624-5282
       Case 18-12730-MLB           Doc 30      Filed 09/11/18      Ent. 09/11/18 14:32:58 Pg. 2 of 3
1           13)      The debtor shall make a $100.00 plan payment so that the plan payment is received
2    and posted by the Trustee by September 21, 2018;
3           14)      The debtor shall make another plan payment (in the amount proposed in his
4    amended plan) so that the plan payment is received and posted by the Trustee by October 10, 2018;
5    and
6           15)      This order is without prejudice to the Trustee’s Motion to Dismiss Case (ECF No.
7    23), which may be heard on the Court’s September 26, 2018 calendar.
8                                           / / /End of Order/ / /
9    Presented by:
10   /s/ K. Michael Fitzgerald       _
     K. MICHAEL FITZGERALD, WSBA #8115
11   Chapter 13 Trustee
     600 University St. #1300
12   Seattle, WA 98101
     (206) 624-5124
13

14
     Approved:
15
     /s/ Lee Grochmal [approved by email]
16   Lee Grochmal, WSBA #24149
     Attorney for Debtor
17

18

19

20

21

22

23

24

25

26

27

28


                                                                        Chapter 13 Trustee
      ORDER DENYING CONFIRMATION - 3                                 600 University St. #1300
                                                                        Seattle, WA 98101
                                                                 (206) 624-5124 FAX 624-5282
      Case 18-12730-MLB          Doc 30     Filed 09/11/18      Ent. 09/11/18 14:32:58 Pg. 3 of 3
